DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 59, 60, 62 and  69-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) in view of Wilder (US 4562832).
With respect to claim 59, Lee teaches a retractor system, comprising: a first component (16 or 18) adapted to retract tissue; a second component (12/500) adapted 

    PNG
    media_image1.png
    679
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    573
    media_image4.png
    Greyscale

Lee teaches neuromonitoring within the working channel of a retractor system to aid in minimally invasive spinal treatments but does not appear to specifically teach the first component having a bore that runs from a proximal end surface to a distal end surface of the first component, the second component being laterally offset from the bore of the first component, and a light delivery device inserted through the bore and configured to illuminate a portion of the working channel that is laterally adjacent to a position of the light delivery device throughout its insertion.
Wilder, also drawn to illuminated retractor systems, teaches first and second components (37, 38- see col. 8 lines 47-57), with the first component having a bore (e.g. channel that holds 40- see col. 8 lines 58-64) that runs from a proximal end surface (see fig. 6 below) to a distal end surface of the first component (see fig. 6 below), the second component being laterally offset from the bore of the first component (see fig. 6 below), and a light delivery device (40) inserted through the bore and configured to illuminate a portion of the working channel that is laterally adjacent to a position of the light delivery device throughout its insertion (see fig. 6 below and note that this device is capable of performing this function if 40 is positioned outside and past the distal end surface or along the channel as supported by col. 8 lines 59-64, also see col. 4 lines 15-22) in order to allow the surgeon to illuminate the working channel (cavity), allowing better visualization of the region of interest (see col. 8 lines 42-45).

    PNG
    media_image5.png
    510
    568
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee wherein the first component has a bore that runs from a proximal end surface to a distal end surface of the first component, the second component being laterally offset from the bore of the first component, and a light delivery device inserted through the bore and configured to illuminate a portion of the working channel that is laterally adjacent to a position of the light delivery device throughout its insertion, in view of Wilder, in order to allow the surgeon to illuminate the working channel, allowing better visualization of the region of interest.
As for claim 60, Lee, as modified by Wilder, further teaches the system of claim 59, further comprising the neuromonitoring system, wherein the neuromonitoring system is configured to provide a warning when it detects a decline in nerve status or health (see Lee col. 22 lines 30-54 and note that the instructions generated are capable of performing this function). 
As for claim 62, Lee, as modified by Wilder, further teaches the system of claim 59, wherein the second component has an arc-shaped outer wall (e.g. Lee 451 in combination with the outer wall of 500) having the electrode (Lee 453) thereon (see Lee figs. 41 and 48 below). 

    PNG
    media_image6.png
    913
    879
    media_image6.png
    Greyscale

As for claim 69, Lee, as modified by Wilder, further teaches the system of claim 59, wherein the second component is formed from a conductive metal (Lee 451) coated with a non-conductive polymer (see Lee col. 17 lines 27-61 and note text regarding PVC, insulating dielectric coating other than exposed portions 452, 453), wherein the electrode is defined by an uncoated portion of the conductive metal (see Lee col. 17 lines 47-60). 
As for claims 70 and 71, Lee, as modified by Wilder, further teaches the system of claim 59, further comprising an extension (e.g. either 22 or 25 of Lee) adapted to dock the retractor system to spinal tissue (see fig. 10 of Lee); and wherein the extension is axially adjustable with respect to the first component (see fig. 10 of Lee). 

Claims 61, 63-66, 68, 76 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) and Wilder (US 4562832), as applied to claim 59 above, in further view of Wilder (US 4562832).
As for claims 61, 63-66, 68, 76 and 83, Lee, as modified by Wilder, does not further teach wherein the light delivery device is connected to a light source adapted to be disposed outside a patient's body; wherein the light delivery device runs down the length of an inner wall of the first component; wherein the light delivery device is secured within a channel or bore of the first component; wherein the light delivery device is removably coupled to the first component; wherein the light delivery device is secured within a channel formed in an inner wall of the first component; and wherein the light delivery device runs along a proximal portion of the first component and terminates in a distal end portion of the first component; wherein the light delivery device comprises a handheld light source lowered into the working channel; and wherein the light delivery device is configured to be connected to an endoscope.
.
Wilder, also drawn to illuminated retractor systems, teaches wherein the light delivery device is connected to a light source (see col. 8 lines 65-66) adapted to be disposed outside a patient's body (note that this light source is capable of performing this function); wherein the light delivery device runs down the length of an inner wall (e.g. wall that contains the channel) of the first component (see fig. 6 above); wherein the light delivery device is secured within a channel or bore of the first component (see fig. 6 above); wherein the light delivery device is secured within a channel formed in an inner wall of the first component (see col. 8 lines 58-64 and also fig. 6 above); wherein the light delivery device runs along a proximal portion of the first component and terminates in a distal end portion of the first component (see fig. 6 above); wherein the light delivery device is removably coupled to the first component (see col. 8 lines 58-61 of Wilder and note that the channel allows removable coupling); wherein the light delivery device comprises a handheld light source (see col. 8 lines 65-66) lowered into the working channel (note that the entire illumination device is lowered by hand into the cavity/working channel); and wherein the light delivery device is configured to be connected to an endoscope (note that this device is capable of performing this function and the endoscope is not positively recited) in order to allow the surgeon to illuminate the region of interest, allowing better visualization of the surgical site (see col. 8 lines 42-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Wilder, wherein the light delivery device is connected to a light source adapted to be disposed outside a patient's body; wherein the light delivery device runs down the length of an inner wall of the first component; wherein the light delivery device is secured within a channel or bore of the first component; wherein the light delivery device is removably coupled to the first component; wherein the light delivery device is secured within a channel formed in an inner wall of the first component; and wherein the light delivery device runs along a proximal portion of the first component and terminates in a distal end portion of the first component; wherein the light delivery device comprises a handheld light source lowered into the working channel; and wherein the light delivery device is configured to be connected to an endoscope, in further view of Wilder, in order to allow the surgeon to illuminate the region of interest, allowing better visualization of the surgical site.

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) and Wilder (US 4562832), as applied to claim 59 above, in further view of To (US 20100121153).
As for claim 77, Lee, as modified by Wilder, does not further teach the system of claim 59, wherein the light delivery device comprises a red/NIR light emitter. 
To, also drawn to retractor systems, teaches the use of a visualization endoscope including a light delivery device (sensor, fiber optic bundles) wherein the light delivery device comprises a red/NIR light emitter (see para. 89 above) in order to allow the surgeon to visually distinguish nervous tissue from muscle during a surgical procedure (see To para. 89). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Wilder, wherein the light delivery device comprises a red/NIR light emitter, in further view of To, in order to allow the surgeon to visually distinguish nervous tissue from muscle during a surgical procedure.

Claims 72-74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) and Wilder (US 4562832), as applied to claim 59 above, in view of Koros (US 6139493).
As for claims 72-74, Lee, as modified by Wilder, does not appear to specifically teach the system further comprising a cable containing a fiber optic extending proximally from the first component; further comprising a receptacle at a proximal end of the first component that receives the cable to secure the cable to the first component; and further comprising a connector adapted to receive a fiber optic cable and located on an outer surface of a proximal end of the first component. 
Koros, also drawn to illuminated retractor systems, teaches a light delivery device (45+82+64) comprising a cable (45) containing a fiber optic extending proximally from the first component (62+64) (see fig. 5 above); further comprising a receptacle (82) at a proximal end of the first component that receives the cable to secure the cable to the first component (see figs. 3 and 5 above); and further comprising a connector (82) adapted to receive a fiber optic cable (45) and located on an outer surface of a proximal end (62- see fig. 3 above) of the first component in order to provide a known supply of light to the working channel of a retractor system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the illumination system of Lee, as modified by Wilder, to comprise a cable containing a fiber optic extending proximally from the first component; further comprising a receptacle at a proximal end of the first component that receives the cable to secure the cable to the first component; and further comprising a connector adapted to receive a fiber optic cable and located on an outer surface of a proximal end of the first component, in view of Koros, in order to provide a known supply of light to the working channel of a retractor system.

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) and Wilder (US 4562832), as applied to claim 59 above, in view of Charles (US 20140005484).
As for claim 75, Lee, as modified by Wilder, does not appear to teach the system further comprising a light diffusing panel adapted to spread light emanating from a distal end of the light delivery device. 
Charles also drawn to retractor systems using a light delivery device teaches the system further comprising a light diffusing panel (diffusing film 1213) adapted to spread light emanating from a distal end of the light delivery device (see para. 476 and fig. 32b) in order to provide the most effective type of illumination to the surgical site.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Wilder, with the system further comprising a light diffusing panel adapted to spread light emanating from a distal end of the light delivery device, in view of Charles, in order to provide the most effective type of illumination to the surgical site.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367), Wilder (US 4562832) and To (US 20100121153), as applied to claim 77 above, in view of Charles (US 20140005484).
As for claim 78, Lee, as modified by Wilder and To, does not teach wherein the light delivery device emits red light combined with polychrome visible or white light.
Charles also drawn to retractor systems using a light delivery device teaches wherein the light delivery device emits red light combined with polychrome visible or white light (see para. 478, 480 and note that red is combined with green and blue to produce white light) in order to provide the most effective type of illumination to the surgical site.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Wilder and To, wherein the light delivery device emits red light combined with polychrome visible or white light, in view of Charles, in order to provide the most effective type of illumination to the surgical site.

Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) in view of Selover (US 20070276191) in view of Wilder (US 4562832), in view of Stopek (US 20110118553).
With respect to claim 80, Lee teaches a retractor system, comprising: a first component (16 or 18) adapted to retract tissue; a second component (12/500) adapted to retract tissue (see col. 15 lines 61-67 and also col. 16 lines 49-62), the second component being movable relative to the first component (via 17- see col. 8 lines 15-26) to provide a working channel (15) through tissue that is laterally offset from the first component (e.g.- laterally offset from the blade/first component- as shown in fig. 7 below), the second component including an electrode (453) in electrical connection with a neuromonitoring system adapted to monitor nerve status or health (see col. 2 lines 15-22, col. 3 lines 17-20 and also col. 15 lines 50-67 below).

    PNG
    media_image1.png
    679
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    559
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    462
    573
    media_image4.png
    Greyscale

Lee teaches neuromonitoring within the working channel of a retractor system to aid in minimally invasive spinal treatments but does not appear to specifically teach the first component having a bore that runs from a proximal end surface to a distal end surface of the first component, the second component being laterally offset from the bore of the first component, a light delivery device inserted through the bore and configured to illuminate a portion of the working channel that is laterally adjacent to a position of the light delivery device throughout its insertion; and wherein the light delivery device includes an LED, and wherein light from the LED is diffused prior to entering the working channel.
Selover, also drawn to illuminated retractor systems, teaches a light delivery device (635, 632) attached to a first component (624) and configured to illuminate a portion of the working channel (insertion path 622) that is laterally adjacent to a position of the light delivery device throughout its insertion (see fig. 6a and note that 624/632 is laterally adjacent to 622, also see 6b below and para. 50-53); and wherein light from a light source (e.g. external light source connected to 635, see para. 52) is diffused prior to entering the working channel (see para. 53 and fig. 6b below- note that the light is diffused within transmission medium 632 before entering the working channel (interior path 622) in order to properly illuminate the surgical site, giving the surgeon better visualization through the working channel (see abstract and para. 55).

    PNG
    media_image7.png
    530
    746
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee to include a light delivery device attached to the first component and configured to illuminate a portion of the working channel that is laterally adjacent to a position of the light delivery device throughout its insertion; and wherein light from a light source is diffused prior to entering the working channel, in view of Selover, in order to properly illuminate the surgical site, giving the surgeon better visualization through the working channel.
Wilder, drawn to illuminated retractor systems, teaches a first component (e.g. retractor blade 37 in fig. 6) having a bore (any of the tunnels which house 39, 40, 41- see fig. 6 and also col. 8 lines 46-64) that runs from a proximal end surface (where the light pipes enter the retractor blade) to a distal end surface (opposite portion of the retractor blade- see fig. 6) of the first component, a second component (38) being laterally offset from the bore of the first component (see fig. 6), a light delivery device (e.g. respective light pipes 39, 40, 41) inserted through the bore (see fig. 6) in order to provide a known attachment mechanism to secure a light delivery device to a retractor system to provide illumination at the surgical site (see col. 8 lines 42-46).
It would have been obvious to one of ordinary skill in the art to modify Lee, as modified by Selover, to further include the first component having a bore that runs from a proximal end surface to a distal end surface of the first component, the second component being laterally offset from the bore of the first component, the light delivery device inserted through the bore, in view of Wilder, in order to provide a known attachment mechanism to secure a light delivery device to a retractor system to provide illumination at the surgical site.
Stopek, also drawn to illuminated retractor systems, teaches a variety of alternate equivalent light sources that are used with a light delivery device, including LEDs (see para. 10) in order to facilitate illumination at the surgical site with a known light source (see para. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Selover and Wilder, wherein the light delivery device includes an LED, in view of Stopek, in order to facilitate illumination at the surgical site with a known light source.

Claims 81 and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 9795367) and Wilder (US 4562832), as applied to claim 59 above, in view of Selover (US 7874982).
As for claims 81 and 82, Lee, as modified by Wilder, does not appear to teach wherein the light delivery device is secured to the first component via an interference fit; and wherein the light delivery device is secured to the first component via a taper-lock configuration.
Selover, also drawn to illuminated retractors, teaches wherein a light delivery device (e.g. 50, 150, 150’, 151, 151’, 250) is secured to the first component of a retractor (10) via an interference fit (see figs. 1-6b); and wherein the light delivery device (e.g. 50, 150, 150’, 151, 151’, 250) is secured to via a taper-lock configuration (e.g. dovetail- see fig. 2a-3 and col. 7 lines 18-24) in order to provide an alternate equivalent locking mechanism between the light delivery device and the first component (see col. 4 lines 9-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lee, as modified by Wilder, wherein the light delivery device is secured to the first component via an interference fit; and wherein the light delivery device is secured to the first component via a taper-lock configuration, in view of Selover, in order to provide an alternate equivalent locking mechanism between the light delivery device and the first component.


Response to Arguments
Applicant’s arguments with respect to claim(s) 59-66 and 68-78 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 80-83 are newly presented and have been rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773